Citation Nr: 0518585	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for sterility.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1943 to July 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2001 by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  The Board remanded the claim for additional 
development in January 2004.  The requested actions have 
since been completed, and the case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  A chronic low back disorder was not present during 
service, arthritis of the lower spine was not manifest within 
a year after service, and any current low back disorder is 
not attributable to any event or injury during service.   

3.  The veteran's claim for service connection for sterility 
was denied by the RO in a decision of December 18, 1959.

4.  The veteran did not file a notice of disagreement within 
one year of notification of the decision.

5.  The evidence received subsequent to the  rating decision 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service, and arthritis of the 
spine may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  The December 18, 1959, rating decision that denied 
entitlement to service connection for sterility is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).

3.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for sterility.  38 U.S.C.A. § 5108 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
which must be met to establish service connection.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in January and April 2004 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letters from the RO specifically advised him 
that it was his responsibility to support his claims with 
appropriate evidence.  Thus, the fourth element is satisfied.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board notes that in Mayfield, the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran withdrew his request for a hearing.  The claims file 
contains his service medical records.  His current treatment 
records have also been obtained.  The Board does not know of 
any additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For Degenerative
 Disc Disease Of The Lumbar Spine.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he is entitled to service-
connection for degenerative disc disease of the lumbar spine 
because he sustained an injury to that area during service.  
In a statement dated in February 2004, he reported that he 
injured his back while loading a ship in Hawaii in February 
1945.  He said that he fell on the steel deck of the ship and 
this made his legs numb.  He reported that medics gave him 
two pills and sent him back to duty.  He also reported that 
his back problems had persisted and had gotten worse very 
year.  

The veteran's service records do not contain any references 
to a wound of the lower back.  The report of a medical 
examination conducted in July 1946 for the purpose of 
separation from service shows that the spine was normal.

The earliest medical record reflecting the presence of a low 
back disorder is from many years after separation from 
service.  None of the current treatment records contain any 
medical opinion linking any current low back disorder with 
service.  On the contrary, some of the records indicate that 
the onset of the disorder was many years after separation 
from service.  For example, a record from Jeb S. Miers, M.D., 
dated in January 1994, shows that the veteran had a history 
of back pain for 15 or 20 years.  This would place the date 
of onset as being in 1974.  

The veteran has expressed his opinion that his back 
disability is related to service.  However, the Court has 
held that lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the veteran's belief does not provide support for 
a conclusion that his current back disorder is related to 
service.  

Therefore, the Board finds that although the veteran may have 
sustained an injury to his low back in service, the 
preponderance of the evidence shows that a chronic back 
disorder was not present until many years after service, and 
is not reasonably shown to be related to his period of 
service.  For the foregoing reasons, the Board finds that a 
chronic low back disorder was not present during service, and 
any current low back disorder is not attributable to any 
event or injury during service.  Accordingly, the Board 
concludes that a low back disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred. 

II.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For Sterility.

In addition to the application of the general service 
connection principles explained above, service connection for 
a disorder which is claimed to be attributable to radiation 
exposure during service can be accomplished in three 
different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, 
there are 15 types of cancer which will be presumptively 
service connected.  See 38 U.S.C.A. § 1112c; 38 C.F.R. 
§ 3.309(d).  Sterility is not among the listed disorders.  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  Again 
sterility is not among the listed disorders.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994)  Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In a December 18, 1959 rating decision, the RO denied service 
connection for sterility.  In the decision, the RO noted that 
the veteran had alleged that he had sterility that was caused 
by radioactive fallout from an atomic explosion while he was 
assigned to the occupation of Nagasaki, Japan.  However, the 
RO concluded that service connection was not warranted 
because the service medical records did not indicate that the 
veteran received any undue amount of radioactivity, and there 
was nothing in service indicative of sterility or any disease 
or injury that would have resulted in it.  The RO concluded 
that to say that the present condition resulted from 
radioactive fallout would be purely speculative as there was 
no evidence or record on which to base any such assumption.

The veteran was informed of this decision in December 1959 
but did not respond within one year.  The December 1959 
rating decision is therefore final.  38 U.S.C.A. § 7105(c).

The evidence which was of record at the time of the original 
decision included the service medical records which are 
negative for the claimed condition.  Although the report of a 
separation examination conducted in July 1946 for the purpose 
of separation from service shows that the veteran had a left 
hydrocele which reportedly existed prior to enlistment, there 
was no indication that he had sterility.  

The evidence also included a statement from Charles S. Fromm, 
M.D., dated in November 1959, which indicated that the 
veteran had been diagnosed with sterility.  He reportedly had 
no sperm in his semen as of June 26, 1951.  A testicular 
biopsy showed atrophic changes in both testes.  It was noted 
that his children were all adopted.  

The veteran has requested that his claim be reopened.  
Generally, a final rating or Board decision may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered. 38 U.S.C.A. §§ 7104, 7105(c).  
However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim." See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).

An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  Therefore, 
this new version does not apply in this case. 66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156(a)).

The additional evidence which has been presented includes a 
statement from Dr. Fromm dated in September 1972 in which he 
reported that he treated the veteran for sterility since 
April 1950.  The Board notes that this essentially duplicates 
the previously considered evidence.  Such an item is not 
considered to be new.  

The veteran has also presented a copy of a book he wrote 
about his experiences during the occupation of Japan.  He 
also presented a lay statement dated in July 2004 from 
another serviceman talking about the occupation of Japan.  
However, it was already known at the time of the prior 
decision that the veteran had been part of the occupying 
force.  Therefore, the book and the witness statement add no 
new relevant information.  

Also presented are numerous post service treatment records 
which reflect that the veteran is sterile.  However, it was 
already previously established that the veteran had been 
diagnosed with sterility after service.  Therefore, the 
additional post service medical records add no additional 
relevant information.  Although some of the records, such as 
a record dated in January 2000 from Jeb S. Miers, M.D., 
reflect a history of the veteran having become sterile  after 
being exposed to the Nagasaki post blast, the fact that the 
veteran's own account of the etiology of his disability was 
recorded in his medical records is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board also notes that a private treatment record dated in 
January 1994 indicates that the veteran had a partially 
undescended right testicle.  There was no indication that 
this was related to radiation exposure in service.  Overall, 
this document tends to weigh against the claim, rather than 
support it, as it suggests that a factor other than radiation 
exposure might be the cause of the sterility.  Therefore, it 
cannot be said to be material evidence which would warrant 
reopening the claim.  The Court has held that evidence 
unfavorable to the veteran's case may not "trigger a 
reopening" of the claim. Villalobos v. Principi, 3 Vet. App. 
450, 452 (1992).

Overall, the evidence added to the record since the prior 
rating decision does not bear directly and substantially on 
the question of whether the veteran incurred sterility as a 
result of service.  What is still lacking is a competent 
medical opinion relating the current sterility to service.  
As such, this evidence is not "new" and "material," as 
defined in 38 C.F.R. § 3.156(a), and the veteran's claim for 
service connection is not reopened.



ORDER

1.  Service connection for degenerative disc disease of the 
lumbar spine is denied.

2.  New and material evidence has not been presented to 
reopen a claim for service connection for sterility.  The 
request to reopen the claim is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


